Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 1 of 29 PagelD# 350

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal Action No. 3:20cr3
QUOTEZ T. PAIR,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on DEFENDANT’S MOTION TO
DISMISS INDICTMENTS FOR VIOLATIONS OF DEFENDANT’S SPEEDY TRIAL
(ECF No. 39) (the “MOTION”). For the reasons set forth in the
Court’s January 27, 2021 MEMORANDUM OPINION (ECF No. 83),
DEFENDANT'S MOTION TO DISMISS INDICTMENTS FOR VIOLATIONS OF
DEFENDANT’S SPEEDY TRIAL (ECF No. 39) will be denied to the extent
that is based on an alleged violation of the Speedy Trial Act.
Having considered Pair’s undated letter received October 5, 2020
(ECF No. 37), DEFENDANT’S OBJECTION TO TRIAL CONTINUANCE (ECF No.
44), the supporting, opposing, and reply memoranda (ECF Nos. 39,
40, 41, 44, 51, 52), the arguments of counsel, and the supplemental
briefing (ECF Nos. 66, 72, 76), and for the reasons stated below,
DEFENDANT’S MOTION TO DISMISS INDICTMENTS FOR VIOLATIONS OF
DEFENDANT'S SPEEDY TRIAL (ECF No. 39) will be denied to the extent
that it is based on an alleged violation of the Sixth Amendment

right to a speedy trial.
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 2 of 29 PagelD# 351

BACKGROUND

Unforeseeable and unfortunate circumstances have kept
defendant Quotez T. Pair awaiting trial for more than a year. Pair
was indicted on January 21, 2020 on two counts of distributing
fentanyl. ECF No. 1. He was arrested on January 30 and made his
initial appearance the next day. ECF Nos. 5 & 6. On February 5, he
was arraigned and ordered detained. ECF Nos. 9 & 10.

Pair’s trial was originally scheduled for April 6. Then the
COVID-19 pandemic struck. Citing the pandemic and the declared
state of emergency in Virginia, Chief Judge Mark Davis issued a
General Order on March 13 continuing all jury trials scheduled in
the Eastern District of Virginia from March 16 to April 17 and
excluding those days from speedy trial calculations. General Order
2020-02 at 3, No. 2:20mc7, ECF No. 2. In four further General
Orders, the Court extended these continuances and the exclusion of
time from speedy trial calculations through September 13.% See
General Order 2020-07 at 7, No. 2:20mc7?, ECF No. 7 (issued March
24 and addressing the period from April 18 through May 1); General
Order 2020-12 at 6-7, No. 2:20mc7, ECF No. 12 (issued April 15 and

addressing the period from May 2 through June 10); General Order

 

1 All dates are in 2020 unless otherwise noted.

2 The Court also issued General Order 2020-06, No. 2:20mc7, ECF
No. 6, on March 23 in which the Court did not further continue
trials but rather expounded on General Order 2020-02's ends-of-—
justice findings.
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 3 of 29 PagelD# 352

2020-16 at 15 n.10, No. 2:20mc7, ECF No. 16 (issued May 26 and
addressing the period from June 11 through July 6); General Order
2020-19 at 22, No. 2:20mc7, ECF No. 20 (issued June 30 and
addressing the period from July 7 through September 13).

In light of General Orders 2020-02, 2020-06, and 2020-07, the
Government filed a motion for continuance on March 31, positing
Pair’s speedy trial date to be May 27 and asking the Court to
reschedule Pair’s trial within that period. ECF No. 11. Counsel
for the defendant informed the United States that there was no
objection to it. Id. at 5. On April 6, the Court granted the
Government’s motion. ECF No. 12. Having considered the General
Orders and the “evolving public health crisis” facing Virginia,
the Court issued an order extending Pair’s speedy trial date to
May 27 and canceling the April 6 trial. Id.

While jury trials were continued in the District, the only
pretrial motions filed in this case involved Pair’s
representation. On April 22, the Court received a letter motion
from Pair requesting new counsel, complaining that no motions had
been filed on his behalf, and asserting that his rights were being
violated. ECF No. 13. That letter motion was followed the next day
by his counsel’s motion to withdraw. ECF No. 14. On April 29, the
Court granted both motions and ordered the clerk to appoint new
counsel. ECF No. 15. Less than a month later, Pair’s new counsel

filed a motion to withdraw, citing the risk of meeting in-person
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 4 of 29 PagelD# 353

with Pair during the pandemic. ECF No. 16. On May 26, the Court
granted that motion and ordered the clerk to appoint new counsel.
ECF No. 17.

On August 21, the Court received a second letter motion from
Pair requesting new counsel, complaining that his counsel had
failed to file motions on his behalf, asserting that the Assistant
United States Attorney was threatening extra charges if he did not
agree to a plea deal, and arguing that his indictment was
defective. ECF No. 20. The Court received a similar letter motion
on August 24. ECF No. 22. The Court heard both motions on September
3 and denied both the following day. ECF Nos. 27 & 28.

When the District resumed jury trials in September, Pair’s
trial, rescheduled for September 30, was to be the second held in
the Richmond Division since the beginning of the pandemic. See ECF
No. 19 (rescheduling the trial). However, on September 18, Pair’s
counsel informed the Court that, in order to avoid permanent
disability, she required urgent surgery that was scheduled on the
day that jury selection was to take place - September 29.3 For that

reason, counsel moved for a continuance. ECF No. 31.

 

3 The Court’s July 2 order (ECF No. 19) scheduled Pair’s trial to
begin on September 30. However, because of the procedures necessary
to safely select a jury during the COVID-19 pandemic, the Court
dedicated September 29 to jury selection.
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 5 of 29 PagelD# 354

After conferring with counsel for the parties in a series of
conference calls on September 21, the Court heard the motion on
September 22. At the hearing, Pair represented that he preferred
to proceed with new counsel rather than to wait for his then-
current counsel to recover from surgery. Tr. 2:21-22, 3:14-20, ECF
No. 55. Therefore, the Court granted the motion, continuing Pair’s
trial “until further order of the Court after new counsel is
appointed” and directing the clerk to appoint new counsel. ECF No.
34. New counsel was appointed later that day, and after conferring
with counsel for the parties on September 24, the Court issued an
order continuing Pair’s trial until December 7 to allow new counsel
time for adequate preparation. ECF No. 36.

Shortly thereafter, on October 5, the Court received a letter
from Pair complaining that his right to a speedy trial was being
violated. ECF No. 37. The Court ordered counsel to discuss the
letter with Pair and to file any appropriate motions. ECF No, 38.
Counsel filed the MOTION on October 21. ECF No. 39.

Since Pair filed the MOTION, the pandemic has once again
necessitated the continuance of jury trials in the District. Citing
the rise in COVID-19 cases in the District, the Court issued
General Order 2020-22 on November 16, which continued all jury
trials in the District and excluded the period from November 16
through January 19, 2021 from speedy trial calculations. General

Order 2020-22 at 3-8, No. 2:20mc7, ECF No. 23. The Court provided
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 6 of 29 PagelD# 355

Pair the opportunity to object to General Order 2020-22 before
hearing the MOTION.*’ ECF No. 43. Pair filed his objection on
November 23. ECF No. 44.

On December 9, the Court held an evidentiary hearing on the
MOTION. ECF No. 64. At the hearing, the Court clarified that Pair
was alleging violations of the right to a speedy trial under both
the Speedy Trial Act and the Sixth Amendment. Because the briefing
on the MOTION had not addressed the Sixth Amendment issue in any
depth,® the Court ordered supplemental briefing. ECF No. 65. The
Court also set Pair’s trial for the earliest possible date for
jury trials in the District - January 19. Id.

However, the rates of COVID-19 cases and hospitalizations in
the District continued to rise through December and into January.
See General Order 2021-01 at 3-5, No. 2:20mc7, ECF No. 26. On
January 8, 2021 the Court issued General Order 2021-01, which
continued all jury trials in the District and excluded the period
from January 19, 2021 through February 28, 2021 from speedy trial

calculations. Id. at 6, 10. After conferring with counsel for the

 

4 In this Order, the Court also established a briefing schedule
for Pair’s pro se Motion to Dismiss the Indictment (ECF No. 42) on
the grounds that it is defective, which the Court received on
November 18.

5 Pair’s October 5 letter tersely invoked his Sixth Amendment right
to a speedy trial, ECF No. 37, but his opening brief was Silent on
the issue. His reply brief alleged a violation of his Sixth
Amendment right only in passing. ECF No. 41 at 1-2.
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 7 of 29 PagelD# 356

parties on the next business day and having considered General
Orders 2021-01’s findings, the Court issued an order continuing
Pair’s trial until March 8, 2021.° ECF No. 77.

The supplemental briefing on the MOTION concluded on January
11. On January 27, 2021 the Court issued a Memorandum Opinion
addressing the alleged violation of Pair’s right to a speedy trial
under the Speedy Trial Act and specifying that a Memorandum Opinion
addressing Pair’s right to a speedy trial under the Sixth Amendment
was forthcoming. ECF No. 83. This Memorandum Opinion addresses the
Sixth Amendment issue.

DISCUSSION

I. Legal Framework

Under the Sixth Amendment, criminal defendants have the
“right to a speedy and public trial.” U.S. Const. amend. VI. Unlike
under the Speedy Trial Act, courts cannot rely on a bright-line
rule to determine when a defendant’s right to a speedy trial has

been violated. See Barker v. Wingo, 407 U.S. 514, 521 (1972) (“We

 

cannot definitely say how long is too long in a system where
justice is supposed to be swift but deliberate.”); United States
v. Hopkins, 310 F.3d 145, 150 (4th Cir. 2002) (“[N]o definitive

time period has been set for compliance with the constitutional

 

6 March 8 was the earliest date possible due to other criminal
trials scheduled in the courthouse (which, because of safety
measures, can accommodate a maximum of three jury trials at a time)
and defense counsel’s availability.
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 8 of 29 PagelD# 357

stricture on trial delays... .”). Instead, courts must
undertake a careful balancing of the four factors laid out in the
Supreme Court’s decision in Barker v. Wingo, 407 U.S. 514 (1972):
“(1) whether the delay was uncommonly long; (2) what the reason
was for the delay; (3) whether the defendant asserted his right to
a speedy trial; and (4) whether prejudice resulted to the
defendant.” United States v. Shealey, 641 F.3d 627, 634 (4th Cir.
2011) (citing Barker, 407 U.S. at 530). Defendants must show that,
on balance, these four factors weigh in their favor. Id. No factor
standing alone is “a necessary or sufficient condition to the
finding of a deprivation of the right of speedy trial.” Barker,
407 U.S. at 533.
II. Analysis

Pair moves to dismiss the indictment on the basis that his
Sixth Amendment right to a speedy trial has been violated. Although
the first factor - the length of the delay - weighs in favor of
finding that Pair’s right to a speedy trial has been violated, the
other factors are either neutral or weigh against it. Therefore,
as explained below, Pair’s right to a speedy trial has not been
violated.

a. Length of delay
The length of delay plays two roles in the analysis of Sixth
Amendment claims. As a threshold matter, defendants must prove

that the delay is “presumptively prejudicial.” Barker, 407 U.S. at
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 9 of 29 PagelD# 358

530; see also United States v. Burgess, 684 F.3d 445, 451 (4th
Cir. 2012) (“The duration of the delay, in addition to being a
factor in this test, also is a threshold requirement because the
defendant must establish that the length of the delay is at least
presumptively prejudicial.”). If the delay is not presumptively
prejudicial, a court need not consider the other Barker factors.
Barker, 407 U.S. at 530. If the delay is presumptively prejudicial,
a court must weigh “the extent to which the delay stretches beyond
the bare minimum needed to trigger judicial examination of the

claim” alongside the other Barker factors. United States v. Hall,

 

551 F.3d 257, 271 (4th Cir. 2009) (quoting Doggett v. United

 

States, 505 U.S. 647, 652 (1992)).

The Supreme Court has suggested that a delay approaching one
year is presumptively prejudicial. Burgess, 684 F.3d at 452 (citing
Doggett, 505 U.S. at 652 n.1). In addition, the Fourth Circuit
held in United States v. Woolfolk, 399 F.3d 590 (4th Cir. 2005),
that as a “general rule,” an eight-month delay is presumptively
prejudicial. Id. at 598.

The delay in this case is presumptively prejudicial. Pair has
been waiting more than a year for his trial: he was indicted on
January 21, 2020, arrested on January 30, 2020, and his trial is
currently scheduled for March 8, 2021. As in Woolfolk, this case
involves a single defendant and a small number of counts under 21

U.S.C. § 841(a)(1) (two in this case and one in Woolfolk). See
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 10 of 29 PagelD# 359

Woolfolk, 399 F.3d at 592, 598 (“[G]Jiven the fact that Woolfolk’s
case involves little complexity, we see no reason to deviate from
th{e] general rule [that an eight-month delay is presumptively
prejudicial] here.”). Nor has the Government argued that Pair’s
case is particularly complex. The trial is expected to last three
days (one of which is devoted to jury selection because of the
safety precautions necessary to seat a jury during a pandemic).
Thus, a delay of more than a year is presumptively prejudicial.
The Government argues that Pair has not established that this
delay is presumptively prejudicial because it does not violate the
Speedy Trial Act and is not uncommonly long “given the current
pandemic.” ECF No. 72 at 32. Although it may be an “unusual
case .. . where the time limits under the Speedy Trial Act have
been satisfied but the right to a speedy trial under the Sixth

Amendment has been violated,” United States v. Bieganowski, 313

 

F.3d 264, 284 (5th Cir. 2002), courts have not relied on the
absence of a violation of the Speedy Trial Act or the reason for
the delay to find that a delay is not presumptively prejudicial.
And this is not the time to start. As courts across the country
grapple with how to balance defendants’ constitutional rights
during the unprecedented and ongoing pandemic, it is more important
than ever to give full and deliberate consideration to Pair’s
constitutional right to a speedy trial separate from his right

under the Speedy Trial Act.

10
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 11 of 29 PagelD# 360

The question then is whether the length of delay in this case
supports a finding that Pair’s constitutional right to a speedy
trial has been violated. Pair argues that the length of delay is
“unusually long for a simple allegation, even taking into account
the issues posed by the pandemic.” ECF No. 66 at 14. However,
courts have found that defendants’ speedy trial rights were not
violated in cases involving substantially longer delays than

thirteen to fourteen months.’ See, e.g., Ricon v. Garrison, 517

 

 

F.2d 628, 632 & n.8 (4th Cir. 1975) (finding that a thirty-six-
month delay was “unquestionably substantial” but not as long as
other delays where courts found no violation of defendants’ speedy
trial right and citing Barker, which involved a five-year delay,
and cases in other circuits involving delays ranging from twenty-
two months to six years); Woolfolk, 399 F.3d at 598 (citing United

States v. Grimmond, 137 F.3d 823, 827 (4th Cir. 1998), which

 

involved a thirty-five-month delay, and United States v. Thomas,

 

55 F.3d 144, 149-50 (4th Cir. 1995), which involved a thirty-month
delay, as examples of cases where the Fourth Circuit found no

violation of defendants’ speedy trial right).

 

7 Of course, the conclusions in those cases are based on balancing
all four Barker factors. However, once finding that a delay is
presumptively prejudicial, courts rarely devote much energy to
evaluating the length of the delay.

11
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 12 of 29 PagelD# 361

On the other hand, the Supreme Court has noted that “the delay
that can be tolerated for an ordinary street crime is considerably
less than for a serious, complex conspiracy charge.” Barker, 407
U.S. at 531. As noted above, the Government does not contend that
this prosecution is particularly complex, which suggests that even
a relatively short delay may cause this factor to weigh in favor
of finding that Pair’s constitutional speedy trial right has been
violated. In the Fourth Circuit’s unpublished decision in United

States v. Satterfield, 254 F. App’x 947 (4th Cir. 2007) (per

 

curiam), the Court of Appeals found that a seventeen-month delay
in a case involving a single defendant and two counts of
distribution of a controlled substance under 21 U.S.C. § 841 (a) (1)
was “certainly lengthy, perhaps uncommon, but... not an
extraordinary delay.” Id. at 950. Satterfield suggests a similar
conclusion is appropriate here. While the delay in this case may
not be extraordinary, it is uncommonly lengthy. Therefore, the
length of the delay weighs, albeit not heavily, in favor of finding
that Pair’s right to a speedy trial has been violated.
b. Reasons for delay

Courts must assign “different weights... to different
reasons” for delay. Barker, 407 U.S. at 531. Delays “should be
characterized as either valid, improper, neutral.” Hall, 551 F.3d
at 272. An improper reason for delay - such as to hamper the

defense, gain an advantage, or harass the defendant —- weighs

12
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 13 of 29 PagelD# 362

“heavily against the government.” Barker, 407 U.S. at 531; see
Grimmond, 137 F.3d at 828 (noting that harassment is an improper
reason for delay). A more neutral reason - such as negligence,
overcrowded courts, or an understaffed prosecutor’s office - also
weighs, albeit less heavily, against the government. See Barker,
407 U.S. at 531 (“[T]he ultimate responsibility for such
circumstances must rest with the government rather than with the
defendant.”);  Grimmond, 137 F.3d at 828 (noting that an
understaffed prosecutor’s office is a neutral reason for delay).
Finally, a valid reason, such as a missing witness, weighs in favor
of the government. Grimmond, 137 F.3d at 828; see Barker, 407 U.S.
at 531.

The reasons for the delay in this case are not in dispute:
the COVID-19 pandemic and defense counsel’s September 2020 motion
to continue account for twelve months of the thirteen to fourteen
month delay.® Pair’s trial was originally scheduled for April 6,
2020. However, between March 16, 2020 and September 13, 2020, the
Court suspended jury trials in the Eastern District of Virginia

because of the COVID-19 pandemic. On September 18, just after jury

 

8 The Government argues that Pair’s “own pretrial conduct
contributed to the delay.” ECF No. 72 at 34. Although it is true
that Pair has filed numerous pro se motions and had four attorneys,
see id., any delay attributable solely to this conduct (if there
is any at all) was de minimis compared to the delay stemming from
the confluence of the COVID-19 pandemic and defense counsel’s
September 2020 motion to continue.

13
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 14 of 29 PagelD# 363

trials had resumed in the District and less than two weeks before
Pair’s trial was set to begin, defense counsel filed a motion to
continue. She notified the Court that, in order to avoid permanent
disability, she required urgent surgery that had been scheduled on
the day jury selection was to take place. Based on Pair’s
preference not to wait for his counsel to recover from surgery,
the Court appointed new counsel and rescheduled the trial for
December 7, the soonest possible date that allowed new counsel
adequate time to prepare. However, three weeks before Pair’s trial
was set to begin, the Court once again suspended jury trials in
the Eastern District of Virginia because of the COVID-19 pandemic.
Jury trials remain suspended in the District through February 28,
2021; Pair’s trial is currently scheduled for March 8, 2021.

Both the COVID-19 pandemic and defense counsel’s September
2020 motion are valid reasons for delay that weigh in favor of a
finding that the Sixth Amendment right here at issue has not been
violated. Pair does not allege that the purpose of either delay
was to hamper his defense, harass him, or gain an advantage for
the prosecution. Neither does Pair dispute the Government’s
contention that defense counsel’s September 2020 motion to
continue was unavoidable and necessitated both new counsel and a
delay to allow new counsel to adequately prepare for trial. See
ECF No. 72 at 34. However, Pair argues that the delay caused by

the COVID-19 pandemic should be weighed either heavily against the

14
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 15 of 29 PagelD# 364

Government, since the Government’s inaction in January, February,
and March 2020 “allowed the virus to surge unmitigated,” or
slightly against the Government, since it is a “neutral” reason
for delay comparable to a crowded docket. ECF No. 66 at 14-16.
Pair’s argument that pandemic-related delay should weigh
heavily against the Government because it failed to adequately
control pandemic in its early stages is unavailing. Like the

defendant in United States v. Taylor, No. 18-198, 2020 U.S. Dist.

 

LEXIS 232741 (D.D.C. Dec. 10, 2020), Pair “never even attempts to
establish that had the Government acted with his desired urgency,
jury trials in this district would not have been suspended. Nor
does he cite a single case embracing his position or otherwise
attributing pandemic-related delays to the Government writ large.”

Id. at *28; see also United States v. Briggs, 417 F. Supp. 3d 634,

 

639 (E.D. Pa. 2020) (rejecting the argument that “the reason for
the delay is the Government’s failure to adequately handle the
COVID-19 pandemic”).

Similarly, Pair’s argument that pandemic-related delay should
be weighed slightly against the Government is unavailing. In
Barker, the Supreme Court reasoned that a “more neutral reason
(for delay] such as negligence or overcrowded courts” should weigh

against the Government “since the ultimate responsibility for such

 

15
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 16 of 29 PagelD# 365

circumstances must rest with the government.” 407 U.S. at 531
(emphasis added). In the case of the COVID-19 pandemic, the
Government does not bear the ultimate responsibility for the
pandemic; the pandemic is outside of the control of either the
parties or the courts.

Moreover, delay caused by the pandemic is justified. See
Barker, 407 U.S. at 531 (“[A] valid reason, such as a missing
witness, should serve to justify appropriate delay.”). As
explained in the Court’s General Orders, the COVID-19 pandemic is
a public health emergency. See, e.g., General Order 2020-06 at 2
(“In light of the ongoing public health emergency created by the
nationwide spread of COVID-19, on March 13, 2020, this Court issued
a General Order suspending all .. . criminal trials ... .”).
The Court has therefore suspended jury trials when it has
determined that it is unable to hold them safely given the

prevalence of COVID-19 in the District.*?

 

9 By referencing “overcrowded courts,” the Supreme Court seems to
suggest that delays attributable to either the prosecution or the
courts are attributable to the “Government.”

10 The Court has undertaken significant measures to allow jury
trial to proceed safely when conditions allow. See General Order
2020-19 at 7-13, 17-20 (describing the changes to the Court’s
physical facilities, the jury selection process, and the trial
process to mitigate risk to all trial participants); General Order
2020-16 at 8 (describing some of the “gating criteria,” including
downward trends in new COVID-19 cases and percent positivity and
rescission of local movement orders, that the Court relies on when
determining whether it is safe to resume jury trials and other
activities). The District thus held jury trials between September

16
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 17 of 29 PagelD# 366

And the Court has been justified in doing so. The Supreme
Court has held that “[s]temming the spread of COVID-19 is
unquestionably a compelling [government] interest . .. .” Roman
Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020);
cf. id. at 73 (Kavanaugh, J., concurring) (“To be clear, the COVID-
19 pandemic remains extraordinarily serious and deadly.”). In
addition, district courts across the country have concluded that
delays related to the COVID-19 pandemic are justified and not
attributable to any party or the courts. See, e.g., United States
v. Snyder, No. 2:16cr160, 2021 U.S. Dist. LEXIS 20112, at *21 (N.D.
Ind. Feb. 3, 2021) (“Nearly all of the delay .. . has been the
result of the global pandemic and the resulting inability to
conduct a trial in a manner that is safe for jurors, litigants,
and court staff. That delay cannot rationally be attributed to the
prosecution and cannot be viewed as anything other than completely

justifiable.”); United States v. Doran, No. 2:14cr684, 2021 U.S.

 

Dist. LEXIS 20854, at *20-*21 (C.D. Cal. Jan. 29, 2021) (finding
that this factor weighed heavily in favor of the government when
“the reason for the present delay in this case is the ongoing

COVID-19 public health emergency facing the Central District and

 

14 and November 15. Unfortunately for Pair, holding his trial
during this period was not feasible because his new counsel, who
was appointed on September 22, needed adequate time to prepare for
trial.

17
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 18 of 29 PagelD# 367

the country as a whole”); United States v. Zhukov, No. 18cr633,
2020 U.S. Dist. LEXIS 198888, at *7 (E.D.N.Y. Oct. 26, 2020)
(holding that delay is valid “when it emanates from factors beyond
the government’s control” and finding that the COVID-19 pandemic
“is surely beyond the prosecution's control”); United States v.
Crittenden, No. 4:20cr7, 2020 U.S. Dist. LEXIS 159331, at *8 (M.D.
Ga. Sept. 1, 2020) (“Certainly, a global pandemic that is beyond
the control of all the parties involved justifies an appropriate
delay. Thus, the ‘reason for delay’ factor weighs in favor of the
delay.”).

In this case, practically all of the delay is attributable to
the COVID-19 pandemic and defense counsel’s September 2020 motion
on the basis of a medical emergency. Both are valid reasons for
delay; thus, this factor weighs against finding that Pair’s right
to a speedy trial was violated.

c. The defendant’s assertion of the right to a speedy trial

A defendant’s assertion of his or her right to a speedy trial
is “closely related to” the other Barker factors. Barker, 407 U.S.
at 531. A defendant’s timely and vigorous assertion of the right
can evince an intolerable delay, improper reasons for delay, or
personal prejudice to the defendant (which can be hard to measure
by other means). Id.; Hall, 551 F.3d at 271 (directing courts to
consider “the timeliness and vigor of the assertion”). For this

reason, this factor “is entitled to strong evidentiary weight in

18
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 19 of 29 PagelD# 368

determining whether the defendant is being deprived of the right.”
Barker, 407 U.S. at 531-32. The Supreme Court has emphasized that
“failure to assert the right will make it difficult for a defendant
to prove that he was denied a speedy trial.” Id. at 5332.

The Supreme Court and the Fourth Circuit have held defendants
represented by counsel to a high standard for asserting their right
to a speedy trial, finding that this factor weighs against the
defendant when counsel fails to specifically assert the
defendant’s right to a speedy trial. For example, in Barker, the
Supreme Court concluded that this factor precluded the Court from
finding that the defendant’s right to a speedy trial was violated
because defense counsel was appointed immediately after the
defendant’s indictment, was apparently competent, and had notice
of the government’s motions for continuances but failed to take
any action “that could be construed as the assertion of the speedy
trial right” for more than three years. Id. at 534, 536. Similarly,
in Thomas, the Fourth Circuit held that, although defense counsel
“may have expressed his preference to have the trial ‘sooner rather
than later,’” the fact that he did not specifically assert the
defendant’s right to a speedy trial supported a finding that the

defendant failed to assert his right to a speedy trial. 55 F.3d at

150; see also United States v. Ballard, 727 F. App’x 757, 760 (4th

Cir. 2018) (“Merely expressing a preference to have a case heard

19
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 20 of 29 PagelD# 369

sooner rather than later does not amount to the assertion of a
speedy trial right.”).

Pair argues that he “made known his desire to go to trial,
through his attorneys and letters to the court.” ECF No. 66 at 17.
Specifically, he argues that he asserted his right to a speedy
trial during a telephone conference on September 21, 2020. Id.
During that telephone conference, held for the purpose of
discussing a possible continuance due to defense counsel’s medical
emergency, defense counsel told the Court, “[Pair] still does not
waive speedy trial. He does not want this continued.” Tr. 4:12-
13, ECF No. 54. Defense counsel also stated that Pair did not want
to move the trial date from September 30 and that he was “mostly
interested in having the trial as soon as possible.” Id. at 13:18-
22. Under the circumstances (namely, that defense counsel’s own
motion to continue was at issue), this was a sufficient assertion

of Pair’s right to a speedy trial.

 

11 In addition, Pair wrote the Court a letter dated October 2 in
which he asserted that he “never waived [his] Constitutional rights
to a speedy trial” and that the continuance necessitated by defense
counsel’s medical condition implicated his Sixth Amendment right
to a speedy trial. ECF No. 37 at 1-2; see United States v. Green,
No. 4:20crl, 2020 U.S. Dist. LEXIS 209814, at *30-*31 (E.D. Va.
2020) (considering the defendant's personal assertions of his
right to a speedy trial even though they “initially, may have
conflicted with defense counsel’s wishes”). The Court subsequently
ordered briefing on any meritorious issues raised in this letter,
which resulted in Pair filing the MOTION. Because Pair asserted
his Sixth Amendment right to a speedy trial in a single sentence
in his reply brief without further argument, the Court ordered

20
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 21 of 29 PagelD# 370

Although Pair has proved that he vigorously asserted his right
to a speedy trial, he has not proved that this assertion was
timely. By mid-September 2020, Chief Judge Davis had entered five
General Orders continuing all criminal jury trials in the Eastern
District of Virginia, the Court had entered an order extending
Pair’s speedy trial deadline, and Pair’s trial had been rescheduled
from its original April 6 date to September 30. This occurred over
a six-month period without Pair or his counsel ever objecting or
explicitly raising his constitutional right to a speedy trial.

In March 2020, Chief Judge Davis entered the first two orders
continuing all criminal jury trials in the District. In light of
those orders, the Government moved for a continuance, positing a
new speedy trial date and asking the Court to reschedule the trial.
In its motion, the Government noted that “defense counsel has no
objection to this motion.” ECF No. 11 at 5. Chief Judge Davis
subsequently entered three more orders continuing jury trials,
with the last entered on June 30. The parties had a conference
call with the Court the following day to set a trial date. As the
Speedy Trial Act's requirements and trial dates in September were

discussed, defense counsel did not object on the basis of Pair’s

 

further briefing on the issue at the evidentiary hearing on
December 9.

21
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 22 of 29 PagelD# 371

statutory or constitutional right to a speedy trial.}!* In August,
Pair sent the Court two letters asking for new counsel, stating
that his counsel had failed to file motions on his behalf. ECF
Nos. 20 & 22. The Court held a hearing on these letter motions on
September 3, and Pair was afforded multiple opportunities to
explain any objections to his representation. However, when doing
so Pair did not raise the speedy trial issue.

Because, in September 2020 (and since as the pandemic has
necessitated the entry of new General Orders continuing jury trials
in the District), Pair ultimately did assert the constitutional
right to a speedy trial, this factor does not weigh against finding
that the Sixth Amendment has been violated. But it also does not
weigh in favor of finding that is has. For six months - almost
half of the thirteen to fourteen month delay in this case - Pair
failed to assert his right to a speedy trial. This does not allow
the Court to make a strong inference that the delay was

intolerable, that the reasons for the delay were improper, or that

 

12 The Government says that as early as June 22 and June 25, Pair’s
counsel “informed the Court that the defendant wanted a trial as
soon as possible.” ECF No. 72 at 32. A review of the transcripts
of the conference calls held on these days does not bear this out.
In fact, when the Court asked defense counsel on June 22 if she
objected to General Order 2020-16’s exclusion of days from the
speedy trial calculation until July 6, she responded that she did
not and that “[i]n fact, I need the time because I didn’t get
appointed until late, and I haven’t been able to speak with [Pair]
like I normally would because of the COVID problem.” Tr. 15:3-12,
ECF No. 69.

22
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 23 of 29 PagelD# 372

Pair experienced some personal prejudice that cannot be proven
otherwise. Thus, this factor is best considered as neutral.}3
d. Prejudice to the defendant

Prejudice must be considered “in the light of the interests
of defendants which the speedy trial right was designed to
protect,” namely: “(i) to prevent oppressive pretrial
incarceration; (ii) to minimize anxiety and concern of the accused;
and (iii) to limit the possibility that the defense will be
impaired.” Barker, 407 U.S. at 532. The Supreme Court has counseled
that the last interest is the “most serious . . . because the
inability of a defendant adequately to prepare his case skews the

fairness of the entire system.” Id.; see United States v. Lozano,

 

962 F.3d 1773, 781 (4th Cir. 2020) (“Prejudice, ‘while
not... essential to the establishment of a violation of the
right, is a prime issue and a critical factor.’” (quoting Ricon v.
Garrison, 517 F.2d 628, 634 (4th Cir. 1975))).

Perhaps as a result, decisional law sparingly addresses on

the prejudice that results from the defendant’s pretrial

 

13 In Barker, the Supreme Court noted that a defendant’s right to
a speedy trial may be violated even if the defendant fails to
object if continuances are granted ex parte. 407 U.S. at 536. To
the extent the General Orders can be likened to ex parte
continuances, Barker does not demand weighing this factor
differently. In assessing this factor as neutral, the Court is
following Barker’s instruction not to weigh a defendant’s failure
to object so heavily as to preclude the claim that the defendant’s
right to a speedy trial has been violated.

23
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 24 of 29 PagelD# 373

incarceration or anxiety and concern. See, e.g., Hopkins, 310 F.3d

 

at 150 (considering only the availability of evidence and witnesses
and whether the defendant’s “case was harmed in any manner by the
delay” in evaluating prejudice to the defendant); United States v.
Green, 2020 U.S. Dist. LEXIS 209814, at *34-*35 (quoting Hopkins
to conclude that the defendant was not prejudiced by the delay).
Yet, in Barker the Supreme Court emphasized pretrial
incarceration’s “detrimental impact” on defendants:

It often means loss of a job; it disrupts

family life; and it enforces

idleness. .. . The time spent in jail is

simply dead time. Moreover, if a defendant is

locked up, he is hindered in his ability to

gather evidence, contact witnesses, or
otherwise prepare his defense.

407 U.S. at 532-33. “Imposing those consequences of anyone who has
not yet been convicted,” the Court concluded, “is serious.” Id. at
533. When the Fourth Circuit has addressed oppressive pretrial
incarceration and anxiety and concern, it has suggested that, at
least with respect to anxiety and concern, a defendant must prove
something beyond the generalized anxiety and concern that any
criminal defendant feels. See Hall, 551 F.3d at 272-73 (stating
that “analysis of possible prejudice must focus on” on impairment
to the defense because the defendants could not identify any
oppressive incarceration or anxiety and concern “greater than that
faced by ‘anyone openly subject to criminal investigation’” that

they suffered while incarcerated (quoting MacDonald, 456 U.S. 1,

24
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 25 of 29 PagelD# 374

9 (1982))); United States v. Crawley, 644 F. App’x 259 (4th Cir.
2016) (rejecting the defendant’s argument that he was prejudiced
because he “cites to no authority to support the proposition that
this type of generalized anxiety establishes prejudice to the
defendant”); United States v. Eccleston, 615 F. App’x 767, 776
(4th Cir. 2015) (finding that this factor weighed against the
defendant when he “asserted generalized concerns that would affect
any individual who is detained”).

In this case, Pair has faced oppressive pretrial
incarceration and heightened anxiety and concern due to the COVID—
19 pandemic. Pair has been held at Pamunkey Regional Jail, ECF No.
66 at 17, which reported an outbreak of COVID-19 in September that

resulted in a lockdown, see Bill Hutchinson, COVID-19 Outbreak at

 

Virginia Jail Infects 124 Inmates, 20 Staffers, abcNEWS (Sept. 10,

 

2020, 6:15 PM), https: //abcnews.go.com/US/covid-19-outbreak-
virginia-jail-infects-124-inmates/story?id=72925115, and imposed
another outbreak-related lockdown in February 2021. Although Pair
does not claim to have contracted COVID-19, he argues that such
outbreaks have resulted in “especially oppressive pretrial
incarceration” and anxiety. ECF No. 76 at 7. Indeed, “the existence
of COVID-19 is particularly worrisome in jails and prisons,” as he
argues. ECF No. 39 at 5. In news coverage of the September outbreak
at Pamunkey, a local health official remarked that outbreaks are

“almost inevitable” in a “congregated setting” like a jail.

25
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 26 of 29 PagelD# 375

Hutchinson, supra. Similarly, a study found that “the COVID-19
case rate for U.S. prisoners was 5.5 times higher than the U.S.
population case rate.” Id. As part of Pamunkey’s efforts to prevent
the spread of COVID-19, the jail did not allow non-essential in-
person visitation between at least February 2020 and September
2020, id., which supports Pair’s argument that his familial
relationships have suffered because of his incarceration, ECF No.
66 at 17. In addition, the Court is aware that COVID-19 has made
it harder for Pair to communicate with his attorneys than it
otherwise would be. See Tr. 15:3-12, ECF No. 69 (showing that
defense counsel informed the Court on June 22 that “I haven’t been
able to speak with [Pair] like I normally would because of the
COVID problem”). Thus, it is reasonable to conclude that Pair has
experienced oppressive incarceration and anxiety and concern that
exceeds that experienced under ordinary circumstances.

However, Pair has not proven any impairment of his defense.
Indeed, he has not “shown, or even argued, that any evidence was
damaged or lost, that any witnesses could not be found, or that
his case was harmed in any manner by the delay.” Hopkins, 310 F.3d
at 150. Without such a showing, the prejudice factor of the Barker

analysis weighs against finding that Pair’s right to a speedy trial

was violated.
“[A]ffirmative proof of particularized prejudice is not

essential to every speedy trial claim.” Doggett, 505 U.S. at 655;

26
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 27 of 29 PagelD# 376

see also Thomas, 55 F.3d at 149 (“A Barker analysis . . . should
be made even where, as here, [the defendant] cannot establish any
instance of actual prejudice resulting from the delay.”). However,
in Doggett v. United States, 505 U.S. 647 (1992), the Supreme Court
held that generally, no matter the length of delay, if the
Government pursues prosecution of the defendant with “reasonable
diligence,” a defendant must be able to show “specific prejudice”
in order to prove that his or her speedy trial right have been
violated. Id. at 656; see also Thomas, 55 F.3d at 150 (noting that
reasonable diligence would “altogether preclude a Sixth Amendment
speedy-trial claim absent a showing of specific prejudice to [the
defendant’s] defense”). Even if delay results from Government
negligence, the shorter the delay, the more the defendant must
show particularized prejudice. Doggett, 505 U.S. at 657; see also

United States v. Lloyd, 645 F. App’x 273, 279 (4th Cir. 2016)

 

(“{S]ignificantly shorter delays arising from government
negligence, like the 15-month delay here, do not excuse a defendant
from showing actual prejudice.”). Only a delay for an improper
purpose completely relieves the defendant from showing specific
prejudice. See Doggett, 505 U.S. at 656.

As discussed above, the delays in this case are not the result
of an improper Government purpose or of Government negligence. The
Government pursued its prosecution with reasonable diligence, but

delays occurred for valid reasons outside the control of either

27
Case 3:20-cr-00003-REP Document 92 Filed 02/26/21 Page 28 of 29 PagelD# 377

party. The general rule from Doggett teaches then that Pair’s claim
that his right to a speedy trial was violated would be barred
because he has not demonstrated specific prejudice to his defense.
However, the Court is hesitant to apply that general rule in this
case because, unlike the defendant in Doggett, Pair has
demonstrated prejudice resulting from the first two interests that
the speedy trial right is designed to protect: oppressive pretrial
incarceration and anxiety and concern.14

Nonetheless, the Court cannot ignore the Supreme Court’s
admonishment that impairment of the defendant’s defense is the
most serious of the three interests. See Barker, 507 U.S. at 532.
Thus, despite the prejudice to Pair’s interests in avoiding
oppressive pretrial incarceration and anxiety and delay, this
factor weighs against finding that his right to a speedy trial was
violated. See id. at 534 (concluding that prejudice to the
defendant was “minimal” even though he spent four years
“living... under a cloud of suspicion and anxiety” and ten
months in pretrial incarceration because none of his witnesses
became unavailable or had significant lapses in memory); United
States v. Bryant, 417 F. App’x 220, 222 (4th Cir. 2008) (finding

that this factor weighed in favor of the Government because

 

14 The defendant in Doggett challenged the delay from his indictment
to his arrest, during which time he was neither incarcerated nor
aware of the charges against him. 505 U.S. at 654.

28
Case 3:20-cr-O0003-REP Document 92 Filed 02/26/21 Page 29 of 29 PagelD# 378

“(a]lthough [the defendant] was incarcerated pending his trial and
doubtless suffered some anxiety while awaiting his first and second
trial, nothing indicates that [his] ability to mount his defense
suffered in any respect”).
CONCLUSION

Pair has faced an uncommonly long delay, but one that is
justified by the exigencies of the COVID-19 pandemic and his
counsel’s medical emergency, and there has been no prejudice to
his defense. Under these circumstances and on this record, Pair’s
Sixth Amendment right to a speedy trial has not been violated.

For the reasons stated above, DEFENDANT’S MOTION TO DISMISS
INDICTMENTS FOR VIOLATIONS OF DEFENDANT’S SPEEDY TRIAL (ECF No.
39) will be denied to the extent that it is based on an alleged
violation of the Sixth Amendment right to a speedy trial. For the
reasons set forth in the Court’s January 27, 2021 MEMORANDUM
OPINION (ECF No. 83), DEFENDANT'S MOTION TO DISMISS INDICTMENTS
FOR VIOLATIONS OF DEFENDANT’S SPEEDY TRIAL (ECF No. 39) will be
denied to the extent that it is based on an alleged violation of
the Speedy Trial Act.

It is so ORDERED.

/s/ Reb

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: February Ly, 2021

29
